Title: To Benjamin Franklin from Peter Franklin, [1763?]
From: Franklin, Peter
To: Franklin, Benjamin


Dear Brother
[1763?]
These Comes to Inform you that I got Home well In three Days after my Departure From you; I Have not met aney Good Opertunity to Send for that money, desire youd Imbrace the first Good One that you Have.
I would Beg one Favour that youd go to the Post Office and Enqur whether there was a Letter for me, In the Time in that Time that I was In Boston For my wife gave one to mr. Cambel to Put In the male and He Says He did, and whether Theye Ever thay Returne Letter to the Place thay Come from after thay Ben there But a week.
